DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 07-15-2022 has been entered and considered.
Claims 1-3, 5-7 and 9-15 are pending in this application.
Claims 4 and 8 have been canceled.
Claims 1-3, 5-7 and 9-15 remain rejected as discussed below.
Claim Objections
2.	Claims 2-3, 5-7 and 9-15 are objected to because of the following informalities:  
Claims 2-3, 6-7 and 10-11 are objected to because they recite “time periods” and “the predicted time periods” and “time period” which seem to refer back to same term “pause(s)” as being mentioned in the amended claim where it recites “wherein the predicted time periods are pauses”.  It is suggested to amend the above terms to “pauses” as defined in claim 1 to overcome the objection and any future ambiguity.  Similar issues occur in claims 12-14 in regard of the terms “at least one period of time”, “the detected or predicted period of time”, “the period of time” and “at least one detected or predicted period of time” and wherein one terminology needs to be used to maintain consistency and/or avoid any future ambiguity.
Claim 14 is objected to because it needs to be canceled since claim 12 from which it depends from is amended and now defines the claimed period of time as a pause (see amended claim 12).
Claims 5, 9 and 15 are objected to because of its dependency on the objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the predicted time periods are at most as long as the short time windows of 10-20 ms which is vague and indefinite because claim 1 from which claim 3 depends from defines the predicted time periods (pauses) to be longer than 50 ms.  Therefore, it is not known the metes and the bounds of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grushkevich et al (US 2009/0111389) in view of Chae (US 2020/0013407).
For claim 1, Grushkevich discloses an apparatus for the configuration of a wireless radio connection (see at least Fig.4; system 100 for at least channel scanning or auto channel selection) comprising at least one audio data input or sound transducer (see at least Fig.4 and/or [0030]; the audio input signal 118), an audio processing unit which receives an audio signal from the audio data input or sound transducer (see at least Fig.4 and/or [0030]; processor 104 that receives the audio signal), an audio analyzer which analyzes the audio signal received from the audio data input or sound transducer (see at least Fig.4 and/or [0030]; processor is configured to search/analyze the audio signal), then predicts time periods in which a transmission error or a transmission gap can be well concealed (see at least Fig.4 and/or [0030]; processor is configured to search (predict) the audio for the periods of silence (time periods)) and outputs a control signal which indicates the predicted time periods (see at least Fig.4 and/or [0036]; processor 104 outputs information (control signal) related to the periods of silence (time periods) to control the transceiver 106), and a transmitting unit which transmits an audio signal received from the audio processing unit to at least one receiving device (see at least Fig.4 and/or [0030] and/or [0032]; transceiver 106 is configured to transmit the audio signal 118 to at least one receiver) and switches over between various transmitting frequencies or between various receiving devices (see at least Fig.4 and/or [0027] and/or [0038]; available frequencies (table 107) that can be used/switchover between transmitters and receivers), wherein the transmitting unit receives the control signal of the audio analyzer and wherein switching over of the transmitting unit between various transmitting frequencies or various receiving devices is controlled in dependence on the control signal such that it is effected during the predicted time periods of the audio signal (see at least Fig.4 and/or [0036] and/or [0038]; processor outputs information (control signal) related to the periods of silence (time periods) to control the transceiver and switching to better/available frequency at a desired time (at least during periods of silence)); wherein the predicted time portions are pauses (see at least [0030]; searching (detecting) for the periods of silence (pauses)); wherein the audio signal has a latency of at most milliseconds from the audio input or sound transducer to transmission by the transmitting unit (see at least [0030]; delaying (latency) the audio signal 118 by the use of buffer 102 in Fig.4 and wherein the delay time on magnitude of at least milliseconds).  Grushkevich discloses all the claimed subject matter with the exception of explicitly disclosing wherein the audio signal has a latency of at most 10 milliseconds and wherein the pauses are longer than 50 ms.  However, it is not necessary for the system to have the latency of at most 10 milliseconds and pauses longer than 50 ms. It is generally considered to within the ordinary skill in the art to adjust, vary, select, or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The Burden of showing the criticality is on applicant. In re Mason, 87 F.2d 370, USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. V. U.S., 320 US 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1055); In re Saether, 492 F.2d 849, USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6(CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, Chae discloses that pauses to be considered should be at least 250 ms (longer than 50 ms) and wherein the length duration that defines a pause may be adjusted (see at least [0073]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to vary the signal latency and pause duration to be any number, including at most 10 ms and longer than 50 ms respectively, as matter of design choice, as taught by Chae into the method/apparatus of Grushkevich for the purpose of at least limiting the latency and/or assigning specific pause duration threshold(s) to trigger the detection of the pauses.
For claim 3, Grushkevich further discloses wherein the predicted time periods are ascertained within short time windows (see at least [0030]; searching (detecting) for the periods of silence (time periods) during (within or as long as) the period of delay time (short time windows)) of millisenconds, wherein the short time windows are at most as long as the predicted time periods (see at least [0034]; short period on magnitude of at least milliseconds).  Grushkevich discloses all the claimed subject matter with the exception of explicitly disclosing the milliseconds to be 10-20 ms.  However, it is not necessary for the system to have the milliseconds to be 10-20 ms. It is generally considered to within the ordinary skill in the art to adjust, vary, select, or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The Burden of showing the criticality is on applicant. In re Mason, 87 F.2d 370, USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. V. U.S., 320 US 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1055); In re Saether, 492 F.2d 849, USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6(CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to vary the milliseconds including and not limiting to 10-20 ms, as matter of design choice, for the purpose of at least shortening and/or limiting the pauses as needed/required/preferred.
For claim 9, Grushkevich further discloses wherein a radio connection in accordance with the IEEE802.11 standard is used between the transmitting unit and the receiving device (see at least [0053]; implementing the system in at least local area network (IEEE 802.11)).
For claim 10, Grushkevich further discloses wherein the transmitting unit performs a scanning operation on the various transmitting frequencies and at the end of the time period a scanning operation which has not been concluded is discontinued (see at least Fig.4; the transceiver 106 preforms frequency scanning within the periods of silence (time periods) and stops/discontinues at the end of the period of silence (see at least [0038])).

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grushkevich in view of Chae and further in view of He et al (US 2006/0287856).
For claim 2, Grushkevich in view of Chae discloses all the claimed subject matter with the exception of explicitly disclosing statistically evaluating the position or length of loud segments in the audio signal to predict the length of the time periods.  However, He discloses a speech activity detection that builds a statistical model (statistically evaluating) representing at least the transition phase from speech (loud segment) to silence (time periods) in order to detect/predict at least silence (time periods) (see at least [0010]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the statistical model method of He into the apparatus/method of Grushkevich in view of Chae for the purpose of at least early prediction/detection of at least silence (pause) periods in order to at least saving time and/or having a faster system. 
6.	Claims 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grushkevich in view of Chae and further in view of Shaffer et al (US 6,707,821).
For claim 5, Grushkevich in view of Chae discloses all the claimed subject matter with the exception of explicitly disclosing statistically evaluating the position or length of pause segments in the audio signal in order to predict the length of the pauses.  However, Shaffer discloses statistically evaluating the position or length of pause segments in the audio signal in order to predict the length of the pauses (see at least col.6 lines 7-9; the length of pause is statistically predicted from the observed pause lengths).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the statistical method of Shaffer into the apparatus/method of Grushkevich in view of Chae for the purpose of at least early prediction/detection of at least silence (pause) periods in order to at least saving time and/or having a faster system. 
For claim 12, Grushkevich discloses a method of configuring a transmitting unit for a wireless radio connection (see at least Fig.4; system 100 for at least channel scanning or auto channel selection), comprising the steps: analyzing an audio input signal in an audio analyzer (see at least Fig.4 and/or [0030]; processor is configured to search/analyze the audio signal), wherein at least one period of time is detected or predicted in the audio signal, in which the audio signal can be well predicted (see at least Fig.4 and/or [0030]; processor is configured to search/detect (predict) the audio for the periods of silence (time periods)), and wherein a control signal is generated, which indicates the detected or predicted period of time (see at least Fig.4 and/or [0036]; processor generates/outputs information (control signal) related to the periods of silence (time periods)), controlling a transmitting unit by the control signal (see at least Fig.4 and/or [0036] and/or [0038]; processor outputs information (control signal) related to the periods of silence (time periods) to control the transceiver), and transmitting the audio signal by the transmitting unit (see at least Fig.4 and/or [0030] and/or [0032]; transceiver 106 is configured to transmit the audio signal 118 to at least one receiver), wherein the transmitting unit carries out configuration of the wireless radio connection during the period of time indicated by the control signal (see at least Fig.4 and/or [0036] and/or [0038]; processor outputs information (control signal) related to the periods of silence (time periods) to control the transceiver and switching (configuration) to better/available frequency at a desired time (at least during periods of silence)); wherein the at least one detected or predicted period of time is a pause (see at least [0030]; searching (detecting) for the periods of silence (pause)); wherein the audio signal has a latency of at most milliseconds from the audio input or sound transducer to transmission by the transmitting unit (see at least [0030]; delaying (latency) the audio signal 118 by the use of buffer 102 in Fig.4 and wherein the delay time on magnitude of at least milliseconds).  Grushkevich discloses all the claimed subject matter with the exception of explicitly disclosing wherein the audio signal has a latency of at most 10 milliseconds and wherein the pause(s) are longer than 50 ms.  However, it is not necessary for the system to have the latency of at most 10 milliseconds and pauses longer than 50 ms. It is generally considered to within the ordinary skill in the art to adjust, vary, select, or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The Burden of showing the criticality is on applicant. In re Mason, 87 F.2d 370, USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. V. U.S., 320 US 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1055); In re Saether, 492 F.2d 849, USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6(CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, Chae discloses that pauses to be considered should be at least 250 ms (longer than 50 ms) and wherein the length duration that defines a pause may be adjusted (see at least [0073]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to vary the signal latency and pause duration to be any number, including at most 10 ms and longer than 50 ms respectively, as matter of design choice, as taught by Chae into the method/apparatus of Grushkevich for the purpose of at least limiting the latency and/or assigning specific pause duration threshold(s) to trigger the detection of the pauses.  Grushkevich in view of Chae discloses all the claimed subject matter with the exception of explicitly disclosing using a statistical method to predict/detect one period of time.  However, Shaffer discloses using a statistical method to predict/detect one period of time (see at least col.6 lines 7-9; the length of pause is statistically (statistical method) predicted from the observed pause lengths).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the statistical method of Shaffer into the apparatus/method of Grushkevich in view of Chae for the purpose of at least early prediction/detection of at least silence (pause) periods in order to at least saving time and/or having a faster system.
For claim 13, Grushkevich discloses a method of configuring a transmitting and receiving unit for a wireless radio connection (see at least Fig.4; system 100 for at least channel scanning or auto channel selection), comprising the steps: receiving an audio signal by way of a wireless radio connection (see at least Fig.4 and/or [0030]; receiving the audio signal 118); analyzing the received audio signal in an audio analyzer (see at least Fig.4 and/or [0030]; processor is configured to search (analyze) the audio signal), wherein at least one period of time is detected or predicted in the audio signal, in which the audio signal can be well predicted (see at least Fig.4 and/or [0030]; processor is configured to search/detect (predict) the audio for the periods of silence (time periods)), and wherein a control signal is generated, which indicates the detected or predicted period of time (see at least Fig.4 and/or [0036]; processor generates/outputs information (control signal) related to the periods of silence (time periods)); controlling the transmitting and receiving unit by the control signal (see at least Fig.4 and/or [0036] and/or [0038]; processor outputs information (control signal) related to the periods of silence (time periods) to control the transceiver), and reconfiguration of the wireless radio connection, wherein reconfiguration is effected during the period of time indicated by the control signal (see at least Fig.4 and/or [0036] and/or [0038]; processor outputs information (control signal) related to the periods of silence (time periods) to control the transceiver and switching (reconfiguration) to better/available frequency at a desired time (at least during periods of silence)); wherein the at least one detected or predicted period of time is a pause (see at least [0030]; searching (detecting) for the periods of silence (pause)); wherein the audio signal has a latency of at most milliseconds from the audio input or sound transducer to transmission by the transmitting unit (see at least [0030]; delaying (latency) the audio signal 118 by the use of buffer 102 in Fig.4 and wherein the delay time on magnitude of at least milliseconds).  Grushkevich discloses all the claimed subject matter with the exception of explicitly disclosing wherein the audio signal has a latency of at most 10 milliseconds and wherein the pause(s) are longer than 50 ms.  However, it is not necessary for the system to have the latency of at most 10 milliseconds and pauses longer than 50 ms. It is generally considered to within the ordinary skill in the art to adjust, vary, select, or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The Burden of showing the criticality is on applicant. In re Mason, 87 F.2d 370, USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. V. U.S., 320 US 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1055); In re Saether, 492 F.2d 849, USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6(CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, Chae discloses that pauses to be considered should be at least 250 ms (longer than 50 ms) and wherein the length duration that defines a pause may be adjusted (see at least [0073]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to vary the signal latency and pause duration to be any number, including at most 10 ms and longer than 50 ms respectively, as matter of design choice, as taught by Chae into the method/apparatus of Grushkevich for the purpose of at least limiting the latency and/or assigning specific pause duration threshold(s) to trigger the detection of the pauses.  Grushkevich in view of Chae discloses all the claimed subject matter with the exception of explicitly disclosing using a statistical method to predict/detect one period of time.  However, Shaffer discloses using a statistical method to predict/detect one period of time (see at least col.6 lines 7-9; the length of pause is statistically (statistical method) predicted from the observed pause lengths).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the statistical method of Shaffer into the apparatus/method of Grushkevich in view of Chae for the purpose of at least early prediction/detection of at least silence (pause) periods in order to at least saving time and/or having a faster system.
For claim 14, Grushkevich further discloses wherein the period of time in which the audio signal can be well predicted is a pause (see at least [0030]; searching (detecting) for the periods of silence (pauses)).
7	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grushkevich in view of Chae and further in view of Okano et al (US 6,031,915). 
For claim 6, Grushkevich in view of Chae discloses all the claimed subject matter with the exception of explicitly disclosing wherein the predicted time periods are ascertained by measurement of the autocorrelation of the audio signal.  However, Okano discloses the use of autocorrelation of the audio signal to determine at least silence (time periods) (see at least col.13 lines 31-32).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the method of Okano into the apparatus/method of Grushkevich in view of Chae for the purpose of at least detecting silence and/or unvoiced sound within the audio/voice signal.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grushkevich in view of Chae and further in view of Braho et al (US 2014/0270196).
For claim 7, Grushkevich in view of Chae discloses all the claimed subject matter with the exception of explicitly disclosing wherein the control signal indicates the predicted time periods only when they are of an expected remaining minimum length.  However, Braho discloses identification of pause segments (predicted time periods) that has a certain (only when) minimum duration (expected remaining minimum length) (see at least [0057]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the method of Braho into the apparatus/method of Grushkevich in view of Chae for the purpose of at least ignoring short silence periods and only using silence periods that satisfies a minimum duration to have enough time to implement channel scanning or channel selection within the at least minimum duration. 
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grushkevich in view of Chae and further in view of Hoffmeister (US 2014/0361831).
For claim 11, Grushkevich further discloses the use of buffer (buffer memory) that stores (at at least the end of the time period) one or more speech segments while searching and detecting the silence periods (time periods) (see at least [0035]).  Grushkevich in view of Chae discloses all the claimed subject matter with the exception of explicitly disclosing one or more speech segments are read out of the buffer memory again at increased speed.  However, Hoffmeister discloses the read out of delayed audio signals at increased speed (see at least [0043]; outputting (read out) the audio signal faster (increased speed) such as playing a record too fast to compensate for the delay).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the method of Hoffmeister into the apparatus/method of Grushkevich in view of Chae for the purpose of at least compensating for the delay introduced by the buffer.
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grushkevich in view of Chae and Shaffer and further in view of Einzinger et al (US 2017/0149512).
For claim 15, Grushkevich in view of Chae and Shaffer further discloses configuration or reconfiguration of the wireless radio connection by switching to better/available frequency (Grushkevich: see at least [0038]; switching to better/available frequency) without explicitly disclosing wherein configuration or reconfiguration of the wireless radio connection includes calibration of a high-frequency unit.  However, Einzinger discloses the calibration of transmitter operating at high frequency (HF unit) (see at least [0003]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Einzinger into the apparatus/method of Grushkevich in view of Chae and Shaffer by calibrating HF unit of the transmitter as a way to configure or reconfigure the wireless radio connection for the purpose of at least maintaining accuracy and further having a better network performance.
Response to Arguments
11.	Applicant's arguments filed in regard of the above claims have been fully considered but they are not persuasive.  The applicant is arguing that Grushkevich failed to teach that pauses are predicted.  However, the examiner disagrees because first of all: what matters is what the prediction does and not what is called since Grushkevich does not choose to use his own lexicography to designate the function as prediction.  However, Grushkevich’s mapped searching function is the same regardless to the terminology used.  Second of all, Grushkevich discloses in at least Fig.4 and/or [0030] that a processor is configured to search the audio for the periods of silence/pause (predicted time periods) and wherein the searching reads on the claimed predicting because the result is the same since both (searching/predicting) is the result of the audio analysis to detect the pauses.  Therefore, claims are given their broadest reasonable interpretation The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the claims 1 and 12-13, directed to the newly added limitations, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in regard of at least the introduction of the new reference Chae.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Hicham B. Foud/
	Art unit 2467                                                                                                                                                                                                

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 19, 2022